Pillsbury, J. I fully concur with my brother Lacey in his criticisms upon the verdict and the instructions, and think he would be justified in going much further. Personally, I do not think that there is the first element of self-defense in the case. This appellee saw his neighbor in a position, where he could be taken at a disadvantage, and with pistol in hand demanded that the appellant should answer certain questions, and when requested to go away swore he would keep the appellant there until he was as cold as the grave. Upon the appellant attempting to come out of the crib, the appellee shot at him, and the bullet went through the clothing of appellant, and bruised his arm. After the shot was fired the appellant hid himself in the corn, and his wife went after the hired hand, and was gone some fifteen minutes. It requires a great amount of credulity to believe that all this time the appellee was the one really imprisoned in the highway, within a few feet of the crib. There is nothing in this defense. It is another case where the sacred right of self defense is made use of to defeat right and justice. Every verdict like this is an additional reason for carrying deadly weapons for self protection. In my opinion there was not evidence sufficient in the case upon which to base an instruction submitting the question of self-defense to the jury. The assault upon the appellant was an aggravated one, without a single mitigating circumstance. If the appellant when be obtained his revolver had killed the appellee, I think he could have appealed to the law of self defense, with far greater confidence, than can the appellee, under the facts of this ease.